Dismissed and Memorandum Opinion filed March 29, 2007







Dismissed
and Memorandum Opinion filed March 29, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00108-CV
____________
 
JESSIE PURVEY AND GWENDOLYN PURVEY,
ET AL, Appellants
 
V.
 
CELEBRITY ENTERTAINMENT, INC., Appellee
 

 
On Appeal from County Civil Court at Law No. 1
Harris County, Texas
Trial Court Cause No.
832588
 

 
M E M O R A N D U M   O P I N I O N
This is an attempted appeal from a judgment signed October
17, 2006.  A timely motion for new trial was filed November 3, 2006.  Notice of
appeal was filed February 5, 2007.




When an appellant has filed a timely motion for new trial,
motion to modify the judgment, motion to reinstate, or request for findings of
fact and conclusion of law, the notice of appeal must be filed within ninety
days after the judgment is signed. See Tex.
R. App. P. 26.1(a).  Accordingly, the notice of appeal was due January
15, 2007.
Appellants= notice of appeal was not filed timely. A
motion for extension of time is necessarily implied when an appellant, acting
in good faith, files a notice of appeal beyond the time allowed by Texas Rule
of Appellate Procedure 26.1, but within the fifteen-day grace period provided
by Rule 26.3 for filing a motion for extension of time.  See Verburgt v.
Dorner, 959 S.W.2d 615, 617-18 9 (1997) (construing the predecessor to Rule
26).  Appellants= notice of appeal was not filed within the
fifteen-day period provided by Rule 26.3
On March 12, 2007, notification was transmitted to all
parties of the court=s intent to dismiss the appeal for want of
jurisdiction.  See Tex. R. App.
P. 42.3(a).  Appellants= response does not sufficiently
demonstrate that this court has jurisdiction to entertain the appeal.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed March 29, 2007.
Panel consists of Justices Frost,
Seymore, and Guzman.